UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August2009 Commission file number 001-14540 Deutsche Telekom AG (Translation of Registrant’s Name into English) Friedrich-Ebert-Allee 140, 53113 Bonn, Germany (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form 20-Fx Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes oNo x This report is deemed submitted and not filed pursuant to the rules and regulations of the Securities and Exchange Commission. Deutsche Telekom at a glance. Q2 millions of€ Q2 millions of€ Change % H1 millions of€ H1 millions of€ Change % FY millions of € Net revenue Domestic International EBIT (profit from operations) Special factors affecting EBITa n.a. Adjusted EBITa Adjusted EBIT margina (%) Profit (loss) from financial activities Profit before income taxes Depreciation, amortization and impairment losses EBITDAb Special factors affecting EBITDAa,b n.a. Adjusted EBITDAa,b Adjusted EBITDA margina,b (%) Net profit (loss) n.a. Special factorsa n.a. Adjusted net profit (loss)a Earnings per share/ADSc, basic/diluted(€) n.a. Cash capexd Net cash from operating activities Free cash flow (before dividend payments)e Equity ratiof (%) - - Net debte - - Number of employees at balance sheet date. June 30, 2009 Mar. 31, 2009 Change
